SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

928
CAF 12-00761
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, AND WHALEN, JJ.


IN THE MATTER OF ALESHA P. AND MACKENZIE P.
--------------------------------------------
OSWEGO COUNTY DEPARTMENT OF SOCIAL SERVICES,       MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

AUDREY B., RESPONDENT,
AND MICHAEL B., RESPONDENT-APPELLANT.


LINDA M. CAMPBELL, SYRACUSE, FOR RESPONDENT-APPELLANT.

NELSON LAW FIRM, MEXICO (ALLISON J. NELSON OF COUNSEL), FOR
PETITIONER-RESPONDENT.

JOHN G. KOSLOSKY, ATTORNEY FOR THE CHILD, UTICA.

THEODORE W. STENUF, ATTORNEY FOR THE CHILD, MINOA.


     Appeal from an order of the Family Court, Oswego County (Kimberly
M. Seager, J.), entered April 3, 2012 in a proceeding pursuant to
Family Court Act article 10. The order, insofar as appealed from,
determined that respondent Michael B. had abused his stepchildren.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent-appellant (respondent) appeals from an
order of fact-finding determining that he sexually abused his two
stepdaughters. Contrary to respondent’s contention, Family Court’s
findings of sexual abuse are supported by a preponderance of the
evidence (see Family Ct Act § 1046 [b] [i]; Matter of Teonia B., 37
AD3d 1101, 1101). “We accord great weight and deference to [the
c]ourt's determinations, ‘including its drawing of inferences and
assessment of credibility,’ and we will not disturb those
determinations where, as here, they are supported by the record”
(Matter of Arianna M. [Brian M.], 105 AD3d 1401, 1401, lv denied ___
NY3d ___ [Aug. 27, 2013]; see Matter of Peter C., 278 AD2d 911, 911;
see generally Matter of Irene O., 38 NY2d 776, 777).

     Respondent further contends that the court abused its discretion
in excluding him from the courtroom during his stepdaughters’
testimony. We reject that contention. “The court properly balanced
the respective interests of the parties and, based upon the hearing
testimony, reasonably concluded that the [stepdaughters] would suffer
substantial emotional trauma if [they] were compelled to testify in
                                 -2-                           928
                                                         CAF 12-00761

open court” (Matter of Lynelle W., 177 AD2d 1008, 1009; see Matter of
Q.-L.H., 27 AD3d 738, 739). Moreover, the court properly based its
decision to exclude respondent from the courtroom “on the social
worker’s affidavit that respondent’s abuse of the child[ren]
compromised [their] ability to give clear and accurate testimony in
respondent’s presence” (Matter of Hadja B., 302 AD2d 226, 226; see
Matter of Moona C. [Charlotte K.], 107 AD3d 466, 467).




Entered:   October 4, 2013                     Frances E. Cafarell
                                               Clerk of the Court